
	
		II
		110th CONGRESS
		1st Session
		S. 2030
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2007
			Mr. Reid (for
			 Mr. Obama (for himself and
			 Mr. Feingold)) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  require reporting relating to bundled contributions made by persons other than
		  registered lobbyists.
	
	
		1.Reporting of bundled
			 contributions by persons other than registered lobbyists
			(a)In
			 generalSubsection (i) of
			 section 304 of the Federal Election Campaign Act of 1971 (2 U.S.C. 434(i)), as
			 added by the Honest Leadership and Open Government Act of 2007, is
			 amended—
				(1)in paragraph (1),
			 by striking reasonably known by the committee to be a person described
			 in paragraph (7);
				(2)in paragraph (2),
			 by striking means, with respect to a committee and all that
			 follows through threshold. and inserting the
			 following:
					
						means—(A)with respect to a
				committee which is an authorized committee of a candidate for the office of
				President or for nomination to such office—
							(i)the 2-year period
				preceding the date of the election for the office of the President; and
							(ii)any reporting
				period applicable to the committee under this section during which any person
				provided 2 or more bundled contributions to the committee in an aggregate
				amount greater than the applicable threshold; and
							(B)with respect to
				any other committee—
							(i)the period
				beginning January 1 and ending June 30 of each year;
							(ii)the period
				beginning July 1 and ending December 31 of each year; and
							(iii)any reporting
				period applicable to the committee under this section during which any person
				provided 2 or more bundled contributions to the committee in an aggregate
				amount greater than the applicable
				threshold.
							;
				(3)in paragraph
			 (3)—
					(A)by striking
			 subparagraph (A) and inserting the following:
						
							(A)In
				generalIn this subsection, the applicable threshold
				is—
								(i)$50,000 in the
				case of a committee which is an authorized committee of a candidate for the
				office of President or for nomination to such office; and
								(ii)$15,000 in the
				case of any other committee.
								In
				determining whether the amount of bundled contributions provided to a committee
				by a person exceeds the applicable threshold, there shall be excluded any
				contribution made to the committee by the person or the person's
				spouse.;
				and
					(B)in subparagraph
			 (B), by striking the amount each place it appears and inserting
			 each amount;
					(4)in paragraph (5),
			 by striking described in paragraph (7) each place it appears in
			 subparagraphs (C) and (D);
				(5)by striking
			 paragraph (7) and inserting the following:
					
						(7)Separate
				reporting for certain personsEach committee required to include
				a schedule under paragraph (1) shall also include a separate schedule setting
				forth the name, address, and employer of each person listed on the schedule
				required under paragraph (1) who, at the time a contribution is forwarded to a
				committee as described in paragraph (8)(A)(i) or is received by a committee as
				described in paragraph (8)(A)(ii), is—
							(A)a current
				registrant under section 4(a) of the Lobbying Disclosure Act of 1995;
							(B)an individual who
				is listed on a current registration filed under section 4(b)(6) of such Act or
				a current report under section 5(b)(2)(C) of such Act; or
							(C)a political
				committee established or controlled by such a registrant or individual.
							The
				schedule required under the preceding sentence shall also include the aggregate
				amount of bundled contributions provided by each such person during the covered
				period.;
				and
				(6)in paragraph
			 (8)(A)—
					(A)by striking
			 and a person described in paragraph (7); and
					(B)by adding at the
			 end the following flush sentence:
						
							The
				term bundled contribution shall not include any contribution
				forwarded by or credited to (through records, designations, or other means of
				recognizing a certain amount of money has been raised) a person who is a
				regularly paid employee of the
				committee..
					(b)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in section 204 of the Honest Leadership and Open Government Act of
			 2007.
			
